Citation Nr: 0631855	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  00-08 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for a 
left knee disability. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1942 to October 
1945.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1999 rating 
determination of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied an 
increased (compensable) rating for a left knee disability.  

The Boston, Massachusetts, RO subsequently assumed 
jurisdiction.  

In June 2002, the veteran appeared at a hearing before an 
individual who is no longer employed by the Board.  

In July 2002, the Board issued a decision increasing the 
rating for the left knee disability to 10 percent.  

The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In February 2003 the Court granted 
a joint motion to vacate and remand the Board decision to 
the extent that it did not rate the left knee disorder more 
than 10 percent.

In November 2003, the Board remanded this matter for further 
development to comply with the Veterans Claims Assistance 
Act of 2000.

In June 2005, the veteran was informed that the individual 
who held the June 2002 hearing was no longer employed by the 
Board.  In response to the June 2005 letter, the veteran 
indicated that he now wanted to attend a hearing before a 
current Veterans Law Judge at the RO.  

In December 2005, the veteran appeared at a hearing before 
the undersigned at the RO.

At the December 2005 hearing, the veteran raised the issue 
of entitlement to service connection for multiple joint 
arthritis, including his neck, back, left shoulder, right 
knee, and hips, and for carpal tunnel syndrome.  As these 
issues are not before the Board they are referred to the RO 
for appropriate action.  

The appeal is remanded to the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The veteran's most recent examination was in December 1999.

At the December 2005 hearing, the veteran testified that the 
left knee disability had gotten worse.  The veteran 
indicated his willingness to report for another examination.  
VA is obliged to afford veterans contemporaneous 
examinations where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995).  The 
veteran is competent to provide an opinion that his 
disabilities have worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
a VA orthopedic examination of his left 
lower extremity to determine the nature 
and severity of his service-connected 
left knee disorder.  All necessary tests 
and studies, including range of motion 
testing reported in degrees of arc and 
X-rays studies, should be performed.  
The claims folder must be made available 
to the examiner for review.

The examiner should note whether there 
is recurrent subluxation or lateral 
instability; and if present, whether it 
is mild, moderate, or severe.

The examiner should also report the 
range of left knee flexion and extension 
in degrees.

The examiner should determine whether 
the left knee disability is manifested 
by pain, weakened movement, excess 
fatigability, incoordination, or flare-
ups.  Such inquiry should not be limited 
to muscles or nerves. These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any pain, weakened movement, excess 
fatigability, incoordination. or flare 
ups.  

2.  After ensuring that the examination 
report contains all requested 
information, re-adjudicate the claim.  
If the claim remains denied, issue a 
supplemental statement of the case.  
Then return the case to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


